UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 10, 2016 CALIFORNIA FIRST NATIONAL BANCORP (Exact Name of Registrant as Specified in its Charter) CALIFORNIA (State or other Jurisdiction of Incorporation) 000-15641 (Commission File Number) 33-0964185 (IRS Employer Identification No.) 28 EXECUTIVE PARK, IRVINE CA 92614 (Address of Principal Executive Offices, Including Zip Code) Registrant's telephone number, including area code: (949) 255-0500 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03. Creation of a Direct Financial Obligation under an Off-Balance Sheet Arrangement of a Registrant. On November 10, 2016, California First National Bancorp ("CFNB")declared an annual dividend payable on December 15, 2016 to stockholders of record on December 1, 2016 and certain other information. A copy of CFNB's dividend release announcing this dividend and certain other information is attached as Exhibit 99.1 . In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.1 Declared Dividend dated November 10, 2016. Pursuant to the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CALIFORNIA FIRST NATIONAL BANCORP Date: November 10, 2016 S. Leslie Jewett /s/ S. Leslie Jewett Chief Financial Officer
